Citation Nr: 0306208	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-03 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status-post right forearm laceration with scar.

2.  Entitlement to an initial compensable disability 
evaluation for perforation of the right eardrum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The veteran submitted his original claim for entitlement to 
disability compensation benefits in October 1998.  He was 
afforded VA dermatology and otolaryngology examinations in 
December 1998.  Service connection was established in 
February 1999 for status-post right forearm laceration with 
scar and perforated right eardrum.  The veteran was assigned 
a 10 percent disability evaluation for the scar and a 
noncompensable rating for his perforated eardrum.

The veteran submitted a notice of disagreement (NOD) with the 
rating action in February 1999.  A statement of the case was 
issued in February 1999 and the veteran submitted his 
substantive appeal in March 1999.  The veteran's claim for 
higher evaluations for his right arm scar and perforated 
right eardrum were placed in appellate status by his NOD 
expressing disagreement with an initial rating award.  As 
such, separate, staged ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran was afforded VA examinations in June 1999.  A 
supplemental statement of the case (SSOC) was issued in July 
1999 to address the additional evidence.  Nevertheless, 
additional VA treatment records and several discharge 
summaries for the period from May 1999 to November 2001 were 
thereafter added to the claims folder.  No rating decision 
was issued that acknowledged receipt of the records and no 
SSOC was issued.  The RO did write to the veteran in February 
2002 in response to what was termed a claim for an increased 
rating.  The letter acknowledged receipt of the records and 
told the veteran that they did not indicate treatment for his 
right arm scar.  However, the letter did not acknowledge that 
the veteran's right arm function was evaluated on a number of 
occasions as a means of measuring the level of function of 
the left arm.  (The veteran was treated on a number of 
occasions for residuals of a self-inflicted laceration of the 
left wrist.)  Those entries show measurements of range of 
motion, grip strength and the like of both arms.

As the veteran has alleged that he suffers from weakness in 
the right arm after use and that the right arm becomes 
swollen and painful, these records are pertinent to his 
claim.  As such, a SSOC is required in this case.  38 C.F.R. 
§ 19.31 (2002).  The requirement for a SSOC is even further 
supported by the application of the Veterans Claims 
Assistance Act (VCAA) which requires notice to the veteran of 
the evidence to be gathered in a case and what evidence was 
obtained, and how that evidence relates to a pending claim.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2002).

In regard to the VCAA the Board notes that the veteran has 
not received notice of the VCAA and the implementing 
regulations as they apply to the issues on appeal.  (The 
veteran was issued his SOC and SSOC in 1999, prior to the 
enactment of the VCAA.)  Thus he has never been informed of 
the pertinent statutory and regulatory provisions.  Although 
the veteran was provided with letters discussing the VCAA in 
regard to issues not on appeal, he has not been provided with 
such a letter in regard to the issues on appeal.  Any 
subsequent correspondence to the veteran must contain 
appropriate notice of the VCAA.  Any subsequent SSOC must 
include the pertinent statutory and regulatory provisions.

The Board notes that the regulations used to evaluate 
disabilities of the skin, 38 C.F.R. § 4.118 (2002) were 
amended in July 2002, effective as of August 30, 2002.  See 
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  The veteran's 
scar disability has not yet been evaluated under the amended 
regulations.  In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the United States Court of Appeals for Veterans 
Claims (Court) held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
The veteran's service-connected scar disability must now be 
evaluated under the regulations most favorable to his claim.

The Board also notes that the veteran requested that he be 
afforded a hearing at the regional office at the time he 
submitted his NOD in February 1999.  The veteran later 
indicated that he wanted to have a Board hearing in his case 
when he submitted his substantive appeal in March 1999.  A 
Report of Contact in the claims folder, dated in April 1999, 
shows that the veteran wanted to know when his hearing would 
be.

The veteran submitted a VA Form 9 in May 1999 that did not 
serve as a substantive appeal for any issue.  At that time, 
he checked that he did not want to have a Board hearing; 
however, the RO wrote to the veteran in October 2000 and 
acknowledged his request for a Board hearing.  The veteran 
was requested to indicate his desires regarding his hearing 
request.  There is no indication in the claims folder that 
the veteran responded to this letter.  Additionally, there is 
no indication in the claims folder that the veteran 
affirmatively withdrew his request for either the RO or Board 
hearing requests.

The Board finds that the veteran's request for a hearing must 
be clarified in order to afford him due process in the 
adjudication of his claims.

Finally, the veteran was last afforded a VA examination of 
his right forearm disability in December 1998.  Accordingly, 
upon remand the veteran must be afforded a thorough and 
contemporaneous medical examination.   See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one).

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, who 
have treated him for his service-connected 
disabilities since December 1998.  After 
securing any necessary authorizations, the 
RO should request copies of all indicated 
records, which have not been previously 
secured and associate them with the claims 
folder.

2.  The veteran should be afforded a VA 
examination to assess the current status 
of his service-connected right forearm 
disability.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should be made 
aware of both old and new rating criteria 
for rating disabilities affecting the 
skin, and findings necessary to apply both 
sets of rating criteria should be made.  
The examiner should provide a complete 
rationale for all conclusions reached.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues on appeal.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, codified at 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as the regulations found at 
38 C.F.R. § 3.159 (2002), are fully 
satisfied.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, to 
include notice of the revised version of 
38 C.F.R. § 4.118, and afforded an 
opportunity to respond.

4.  The veteran should be contacted and 
asked to clarify whether he desires to 
have a hearing and what type of a hearing.  
If a hearing is still desired at the RO, 
either before RO personnel or a member of 
the Board, appropriate action should be 
taken to schedule the hearing.

After the veteran and his representative have been given 
opportunity to respond to the SSOC, and appear at any 
scheduled hearing, the case should be returned to the Board 
for further appellate review, if in order.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

